Citation Nr: 0311264	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service for an approximate four-
month period from October 1996 to March 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Buffalo, New York, Regional Office (RO), which denied service 
connection for a bilateral foot disorder.  In September 2000, 
appellant's previous request for a videoconference hearing 
before a hearing officer at the RO was cancelled.  In 
September 2001, the Board remanded the case to the RO for 
additional evidentiary development.  The case is now ready 
for final appellate determination.  


FINDING OF FACT

There is no competent evidence indicating that the appellant 
currently has any bilateral foot disability related to 
service.  


CONCLUSION OF LAW

Appellant does not have any bilateral foot disability that 
was incurred in or aggravated by peacetime service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

The evidentiary record includes available service medical 
records and post-service clinical records relied upon by the 
RO in denying the service connection claim at issue.  
Pursuant to the Board's September 2001 remand, the RO sought 
any additional, relevant post-service clinical records and a 
VA examination was conducted in November 2002, with medical 
opinion rendered as to whether appellant has any arthritis of 
the feet.  

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that a bilateral foot disability is currently 
manifested and related to service.  See, in particular, the 
Statement of the Case and subsequent Supplemental Statements 
of the Case, which set out the applicable evidence, the 
applicable legal theories, laws, and regulations governing 
service connection, and the reasons for denial of said claim.  

Additionally, it does not appear that appellant or his 
representative has informed the VA of the existence of any 
additional, specific competent evidence that might prove to 
be material concerning said appellate issue.  

Pursuant to the Board's September 2001 remand, the RO in a 
November 2001 letter specifically advised appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability, including as to which party could or 
should obtain which evidence.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, appellant's 
December 2001 written statement and 2003 written statements 
from his representative do not indicate that they have any 
additional existing evidence to submit.  

There is no reasonable possibility that any additional 
assistance VA could provide to the claimant would 
substantiate the claim, since there is no competent lay or 
medical evidence of record indicating that any bilateral foot 
disability is currently manifested, as will be explained in 
detail below.  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to the issue on 
appeal.  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by peacetime service.  38 
U.S.C.A. § 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

It is contended, in essence, that an in-service bone scan 
documented the initial onset of arthritis of the feet for 
which service connection should be awarded.  While the Board 
has considered the appellant's statements, they do not 
constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  See Espirutu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  

The service medical records during appellant's brief 
approximate four-month service period reveal that although he 
had complaints of knee and back pain, there were no specific 
complaints with respect to the feet.  December 1996 and 
January 1997 laboratory serum sedimentation rate results were 
within normal limits.  Due to knee complaints, appellant was 
referred for a civilian whole body nuclear bone scan, which 
was conducted in February 1997.  The bone scan report 
indicated that there was increased tracer uptake in the knees 
and feet; and the impression was degenerative joint disease 
in the knees and feet.  However, the bone scan interpretation 
was not validated by any actual, contemporaneous clinical 
evaluation of appellant's feet.  In other words, the bone 
scan interpretation was simply an impression of a single 
diagnostic test result without any clinical findings of the 
feet by actual examination to correlate and substantiate such 
impression.  

Shortly after said bone scan, appellant was determined unfit 
for military retention due to bilateral knee disability, 
including degenerative joint disease (with February 1997 
clinical examination that did not include the feet).  
Parenthetically, service connection is in effect for 
arthritis of the knees.  

On December 1997 VA examination, several months after 
service, appellant reported a history of in-service knee 
symptomatology after distance runs were increased; that a 
February 1997 bone scan was interpreted as showing 
degenerative joint disease of the knees and feet; and that at 
that time, he had had no pain or other problems with the 
feet.  He also stated that for the past month and a half, he 
had experienced right foot pain mostly localized to the 
instep area.  He divulged that had had been trying to hunt 
and often wore hunting boots instead of sneakers that he 
usually wore.  Clinically, gait was normal.  The right instep 
was tender to palpation.  Right foot plantar fasciitis was 
diagnosed.  

VA outpatient treatment records dated from October 1997 to 
November 2002 reveal that appellant's complaints included 
painful knees and feet.  He was employed as a janitor.  

On September 2000 VA examination, appellant complained of 
knee pain.  Clinically, gait was normal.  The examiner stated 
that there were no decreased ranges of foot motion. 

On December 2000 VA examination, appellant complained of 
pain, numbness, and tingling in his feet.  He was unemployed 
and in a vocational rehabilitation program.  He stated that 
he used a disabled sticker at college, since he could not 
walk far.  Clinically, he ambulated without a limp.  The feet 
were unremarkable.  Significantly, x-rays of the feet were 
negative.  The examiner opined that the feet were normal on 
examination.  

It is of substantial import that the post-service clinical 
evidence does not indicate that appellant currently has any 
bilateral foot disability.  Rather, on recent November 2002 
VA examination, conducted pursuant to remand, clinical 
findings, including previous x-rays of the feet, were 
interpreted as entirely unremarkable by the examiner; and the 
examiner diagnosed normal feet.  Addressing the in-service 
bone scan, which was interpreted at the time as showing 
arthritis of the feet, the examiner opined that "[i]f the 
bone scan was interpreted correctly and there w[ere] in fact 
degenerative changes in his feet...those degenerative changes 
would have advanced over five years to the point where they 
would be apparent on plain x-rays at this time.  Such was not 
the case."  

The Court, in Brammer at 3 Vet. App. 225, held that 
(referring to the veteran in that case):

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

The critical point is that there is no competent evidence 
indicating that appellant currently has any bilateral foot 
disability, including any arthritis of the feet.  As such, 
there is no entity to service connect.  Thus, given the lack 
of competent clinical evidence showing that appellant 
currently has any bilateral foot disability, service 
connection for a bilateral foot disability is not warranted.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


ORDER

Service connection for a bilateral foot disability is denied. 


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

